Citation Nr: 0019081	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to restoration of a 40 percent rating for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1970 to December 
1973.  

In a rating decision of January 1997 the RO increased the 
evaluation for the veteran's lumbosacral strain from 20 
percent to 40 percent disabling, effective March 29, 1996.  
In November 1998, the RO proposed to reduce this rating to 20 
percent disabling.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1999 
rating decision by the RO which reduced the evaluation for 
the veteran's lumbosacral strain from 40 percent disabling to 
20 percent disabling, effective April 1, 1999.


REMAND

Initially, the Board notes that the provisions of 38 C.F.R. 
§ 3.344 are not for application in this case because the 40 
percent rating for the veteran's lumbosacral strain assigned 
by the rating board in January 1997 was not in effect for 5 
years or more.  However, the Board believes that an 
additional VA orthopedic examination is in order.  The last 
VA examination of September 1998 did not provide sufficient 
clinical data upon which to base a rating under Diagnostic 
Code 5295, and did not provide clinical data which comports 
with the provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as 
the precedent decision of the United States Court of Appeals 
for Veterans Claims in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

On the VA orthopedic examination of September 1998, the 
examiner made no comment in regard to the presence or absence 
of muscle spasm of the lumbar spine.  While the veteran's 
range of lumbar flexion and lumbar extension was reported, no 
information was provided about lateral flexion. In addition, 
the examiner did not comment in regard to the presence or 
absence of listing of the entire spine to the opposite side, 
the presence or absence of a Goldthwaite's sign, or the 
presence or absence of abnormal mobility of the lumbar spine 
on forced motion.  It is also noted that an X-ray of the 
lumbar spine performed in conjunction with this examination 
was reported to be negative.  However, private X-rays of the 
lumbar spine performed in March 1998 were reported to show 
minimal lower lumbar spine osteoarthritis with small anterior 
osteophytes at all levels with well preserved disc and 
vertebral heights.  

During the September 1998 VA orthopedic examination, the 
veteran was said to have 90 degrees of forward flexion and 
from 0 to 5 degrees of backward extension.  The examining 
physician commented that with flare-ups, the veteran's range 
of motion in the lumbar spine would likely be further 
restricted.  He said that it was not possible to accurately 
measure such additional loss of motion without evaluating the 
veteran's low back disability during a flare-up.  While the 
Board concurs with this statement, it is noted that the 
provisions of 38 C.F.R. §§ 4.40, and 4.45 also require 
clinical findings in regard to pain on undertaking motion, 
weakened movement, excess fatigability, and incoordination.  
All of these factors can be observed on examination if 
present, but no mention of any of these was made during the 
September 1998 VA orthopedic examination.  

In view of the foregoing, this case is REMAND to the RO for 
the following action:  

1. The veteran should be afforded a 
further VA orthopedic examination to 
determine the current severity of his 
service connected low back disorder.  
The veteran's claims folder must be 
made available to, and reviewed by, 
the examiner prior to the examination 
and he should state that he has 
reviewed the claims folder in his 
examination report.  The examiner 
should report the pertinent medical 
complaints, symptoms, and clinical 
findings in detail, including range of 
lumbar spine motion in degrees and in 
all planes.  The limitation of motion 
in the lumbar spine should be 
characterized as slight, moderate, or 
severe.  The presence or absence of 
lumbar muscle spasm should be noted, 
and, if presnt, it's severity should 
be described.  The examiner should 
also comment as to whether the veteran 
has a severe lumbosacral strain with 
listing of the whole spine to the 
opposite side, a positive 
Goldthwaite's sign, marked limitation 
of forward bending in the standing 
position, loss of lateral motion with 
osteo-arthritic changes, narrowing or 
irregularity of the joint space, or 
abnormal mobility on forced motion.  
In addition, the examiner should 
report the presence or absence of any 
weakened movement, excess 
fatigability, pain on undertaking 
motion, and/or incoordination caused 
by the veteran's service connected 
lumbar spine disorder.  If present, 
the degree of additional range of 
motion loss due to any weakened 
movement, excess fatigability, pain on 
undertaking motion or incoordination 
should be expressed by the examiner, 
to the extent possible.  

2. The RO should then again adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for further appellate consideration, 
if otherwise appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
Court precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




